Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Julie Staple on 2/04/2022.

The application has been amended as follows: 
Claim 1. (Currently Amended) A method for treating a patient of African descent or European descent having or likely to have aggressive prostate cancer comprising the steps of:
detecting expression levels in a biological sample from the patient of a group of prostate cancer driver genes, said genes comprising ADIPOQ, AKT1, ALOX12, 
determining a number of positive indications for aggressive prostate cancer by comparing the detected expression levels of each of the prostate cancer driver genes determined in step [a] a) to an expression threshold level for each prostate cancer driver gene wherein the expression threshold level for each gene is determined by: 1) measuring the amount or expression of each prostate cancer gene in step [a] a) in a statistically significant number of samples from patients of African descent or European descent with different aggressive prostate cancer statuses; and 2) utilizing a defined aggressive phenotype and non-aggressive phenotype of prostate cancer in predicting prostate cancer disease aggressiveness using recursive partitioning, wherein the recursive partitioning comprises two daughter nodes, wherein the daughter nodes require at least 30% of the sample to be in both of the daughter nodes; and 
identifying the patient as having or likely to have aggressive prostate cancer when there are more positive indications than a gene score threshold; and
treating the patient identified in step c) by surgical removal of the cancer.

Claim 5 (Currently Amended) A method of claim 1, when the step of detecting comprises PCR, DASL, 

Reasons for Allowance
The teachings of the closest prior art are set forth in the non-final rejection dated 04/29/2021. 
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or fairly suggest treating a patient having or likely to have aggressive prostate cancer by detecting expression levels of ADIPOQ, AKT1, ALOX12, ALOX15, ALOX15B, BMP2, CGA, CXCR4, CYP19A1, ERG, FASN, IL1B, IL6, IL8, NFKB1, PIK3C3, PIK3CA, PIK3R1, PLA2G2A, TGFB1, and TIMP3, determining a number of positive indications for aggressive prostate cancer by measuring and comparing the expression level of the genes to a threshold and utilizing recursive partitioning with two daughter nodes requiring at least 30% of the sample to be in both daughter nodes, and identifying the patient as having or likely to have aggressive prostate cancer when there are more positive indications than a threshold, and treating the patient identified by surgical removal of the cancer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 4-5, 7, 9, 11, and 14-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W NIELSEN whose telephone number is (571)272-0511. The examiner can normally be reached Mon-Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W NIELSEN/Examiner, Art Unit 1634                                                                                                                                                                                                        

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634